264 F.2d 892
Alven MILTON, Jr., Appellant,v.PURE OIL COMPANY, a corporation, in personam, and S. S. David D. Irwin, her engines, boilers, tackle, furniture, etc., in rem, Appellees.
No. 7827.
United States Court of Appeals Fourth Circuit.
Argued April 10, 1959.
Decided April 13, 1959.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Judge.


1
Affirming 165 F. Supp. 635.


2
Howard I. Legum, Norfolk, Va. (Louis B. Fine, and Fine, Fine, Legum, Weinberg & Schwan, Norfolk, Va., on brief), for appellant.


3
Joaquin Campoy, New Orleans, La., T. Lanier Sawyer, Norfolk, Va., Deutsch, Kerrigan & Stiles, New Orleans, La., and Willcox, Cooke, Savage & Lawrence, Norfolk, Va., on brief, for appellees.


4
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and BOREMAN, District Judge.


5
PER CURIAM.


6
The appellant tenders issues of fact, upon which the weight of the evidence, to say the least, is overwhelmingly against him. Whether his condition was infectious, in the light of his history of venereal infection and the symptoms of genito-urethral inflammation, or traumatic, and whether he forfeited his right to maintenance and cure by wilful concealment of his condition and his recent medical history, were, viewed in the light most charitable to him, no more than issues of fact which have been resolved against him.


7
Affirmed.